Citation Nr: 1604655	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-20 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.  

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for a seizure disorder.  

4.  Entitlement to an initial compensable rating for migraines.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and niece


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981 and from November 1981 to October 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  It was most recently before the Board in April 2015, when in addition to the issues of service connection for bilateral knee, low back, and seizure disorders, there was also before the Board the issue of service connection for headaches, all of which were remanded to the Agency of Original Jurisdiction (AOJ) for further actions.  While the case remained in remand status, the AOJ by its rating decision of June 2015 granted service connection for headaches, thereby removing that matter from the Board's appellate jurisdiction.  

Notice is taken that the Veteran in July 2015 correspondence submitted to VA a notice of disagreement with the RO's assignment in June 2015 of an initial rating of 0 percent for her service-connected migraines.  Such matter is further addressed in the REMAND portion of this document so as to furnish the Veteran with a statement of the case per Manlincon v. West, 12 Vet. App. 238 (1999).  

The certified issues on appeal are REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

By its April 2015 remand, the Board directed the AOJ to afford the Veteran VA examinations involving her claimed bilateral knee, low back, and seizure disorders in an effort to ascertain their nature and etiology.  As well, the AOJ was asked to obtain medical opinions from those VA examiners, along with supporting rationales therefor, regarding the relationship of the claimed disorders to the Veteran's military service.  In fact, specific questions were posed by the Board, which were to be directed to each VA examiner.  

Here, while the VA examinations were in fact performed and medical opinions as to nexus were obtained, the medical opinions provided are found to be inadequate.  Not one examiner responded in the form requested with use of the language that reflects the unique standard applicable to Veteran's claims, and while it is indicated that the VA neurological examiner found that no seizure disorder was demonstrated, no rationale was furnished by that examiner for his opinion that the record, including the account provided by the Veteran and her niece, was inconsistent with the existence of a disorder involving petite mal seizures.  As well, the knee and back examiner failed to address the question posed as to whether arthritis of each area in question, if any, was manifested within the presumptive period following service separation.  On the basis of the foregoing, remand to obtain clarifying medical opinions with fully substantiated rationales is necessary.  

It, too, is noted that the Veteran argues that the entirety of her claims folder was not available to VA examiners who conducted VA examinations in May and June 2015 as to her claimed seizure and knee and back disorders.  She notes specifically that medical records pertaining to right knee surgery performed in May 2004 by a non-VA physician for repairs of medial and lateral tears of the menisci were only made a part of her electronic claims folder after the conduct of a VA knee examination in mid-June 2015.  The record supports the Veteran's arguments with respect to various entries of clinical records into her electronic claims folder subsequent to the conduct of the pertinent VA examinations in May and June 2015, which under the VA's duty to assist, should be evaluated fully by the respective VA examiner.  This should be accomplished on remand.  

Also, as indicated in the Introduction above, the Veteran has timely disagreed with the initial rating assigned by the AOJ for her service-connected migraines.  Remand to permit the AOJ to furnish the Veteran with a statement of the case is thus required per Manlincon, supra.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's electronic claims folder.  

2.  Thereafter, return the reports of VA examinations conducted in May 2015 for evaluation of the Veteran's claimed seizures and in June 2015 for evaluation of claimed low back and bilateral knee disorders to the respective VA examiners for the preparation of addenda to their earlier reports.  The electronic claims folder in its entirety should be made to each VA examiner for its complete review and following that review, each is asked to respond to the applicable questions which follow:

As for the Veteran's claimed seizures, is there a showing of current disability involving seizures, be they of grand mal, petite mal, or other type?  Insofar as it was previously indicated that evidence of record, both medical and lay, was not consistent with the existence of petite mal seizures, please provide a complete rationale for that opinion?  If any current disability involving seizures is indicated by the VA examiner, is it at least as likely as not (50 percent or greater probability) that any such disability originated in service or is otherwise attributable to service or any event therein, including but not limited to claimed inservice head traumas.  Also, is it at least as likely as not (50 percent or greater probability) that epilepsy, if any, had its onset during the one-year period immediately following the Veteran's discharge from service in October 1987, and, if so, how and to what degree was any such disorder manifested?

Regarding the Veteran's claimed low back and bilateral knee disorders, is it at least as likely as not (50 percent or greater probability) that any such disability originated in service or is otherwise attributable to service or any event therein, including but not limited to claimed inservice traumas?  Also, is it at least as likely as not (50 percent or greater probability) that arthritis of either knee and/or the low back had its onset during the one-year period immediately following the Veteran's discharge from service in October 1987, and, if so, how and to what degree was any such disorder manifested? 

All VA examiners should consider the Veteran's statements and those of any other lay affiant as to inservice and postservice complaints and observations in determining the existence of current disability and/or service origin of each claimed disorder.  

3.  Provide the Veteran with a statement of the case as to her notice of disagreement of July 2015 with respect to the AOJ's assignment of a 0 percent rating for her migraines in June 2015.  The Veteran should also be advised in writing of the requirements which must be met if she wishes to perfect her appeal, thereby ensuring eventual review of that matter by the Board.  

4.  Lastly, readjudicate the matters on appeal and if any benefit sought is not granted to the Veteran's satisfaction, she should be furnished a supplemental statement of the case and afforded a reasonable period for a response, prior to a return of the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




